DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed June 11, 2021.
In view of the Amendments to the Claims filed June 11, 2021, the rejection of claim 28 under 35 U.S.C. 112(b) previously presented in the Office Action sent March 12, 2021 has been withdrawn.
In view of the Amendments to the Claims filed June 11, 2021, the rejections of claims 2, 4-11, 14-20, 23-26, and 28 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent March 12, 2021 have been modified only in response to the Amendments to the Claims. 
Claims 2, 4-6, 8-20, 24, 26, and 28 are currently pending while claims 12 and 13 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, 8-11, 16-20, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. Pub. No. 2013/0004822 A1) in view of Obasih et al. (U.S. Pub. No. 2016/0093932 A1).
With regard to claim 2, Hashimoto et al. is cited to teach the claimed a battery module having 
a battery module housing (such as components 19b and 16 depicted in Fig. 15 as forming a physical housing, or casing, around battery assembly 5 cited to read on the claimed battery module housing) having
an interior space defined by a multiplicity of housing walls (such as depicted in Fig. 15 and annotated Fig. 15 below, the cited battery module housing includes an interior space where battery assembly 5 is inserted which is defined by a multiplicity of housing walls, such as the top physical barrier, the left and right physical barriers, and the bottom physical barrier formed by components 16 and 19b), wherein

    PNG
    media_image1.png
    502
    532
    media_image1.png
    Greyscale

Annotated Fig. 15
a multiplicity of battery cells is arranged in the interior space (such as exemplified in Fig. 5, multiplicity of battery cells 1 within battery assembly 5 arranged in the cited interior space), wherein
a first housing wall of the multiplicity of housing walls (such as the cited bottom physical barrier formed by components 16 and 19b depicted in annotated Fig. 15 above cited to read on the claimed a first housing wall) has 
an inner surface partially defining the interior space (such as the top most surface of 19b depicted in annotated Fig. 15
an outer surface opposite the inner surface (such as the bottom surface of 16 and 16b depicted in Fig. 15 as opposite the cited inner surface), the outer surface having therein 
a recess forming a cooling element receptacle (such as depicted in annotated Fig. 15’ below, a recess forming a cooling element receptacle for cooling element 61/20), wherein 

    PNG
    media_image2.png
    214
    572
    media_image2.png
    Greyscale

Annotated Fig. 15’
a portion of the first housing wall separating the recess from the interior space has therein an opening communicating between the interior space and the cooling element receptacle (such as the portion of the cited first housing wall at 19b depicted in annotated Fig. 15’ above intermittent/physically separating the cited recess from the cited interior space and having an opening between the two vertically facing side walls of 19b communicating between the cited interior space and the cited cooling element receptacle), wherein 
a cooling element is arranged in the cooling element receptacle (such as components 20 and 61 depicted in Fig. 15 cited to read on the claimed “cooling element” because they form an element which functions to cool the battery [0078] teaching component 20 arranged in the cited cooling element receptacle by elastic deformation), wherein, 
between the cooling element and the multiplicity of battery cells there is furthermore arranged a compensation element (such as depicted in Fig. 15, between the cited cooling element at component 61 and the cited multiplicity of battery cells 1 there is furthermore arranged a compensation element 12), 
which contacts both of the cooling element and the multiplicity of battery cells (as depicted in Fig. 15, the cited compensation element 12 thermally contacts both of the cited cooling element at component 61 and thermally contacts the cited multiplicity of battery cells 1 of battery assembly 5), and wherein 
the compensation element completely fills the opening (as depicted in Fig. 15, the cited compensation element completely fills the cited opening).

Hashimoto et al. does not teach wherein the opening is a plurality of openings.
However, a duplication of parts is generally an obvious design choice (see MPEP 2144.04 VI B). 
Obasih et al. discloses a battery module (see Title and Abstract and teaches a housing for housing battery cells 32 (30, Fig. 3), also having a first housing wall with an opening 46 for communicating between an interior space housing the battery cells 32 and a cooling element 49. Obasih et al. teaches wherein the opening is a plurality of openings designed to correspond to multiple stacks of battery cells and heat sinks (see 46, Fig. 3 and [0034]). 

With regard to claims 4 and 16, independent claim 2 is obvious over Hashimoto et al. in view of Obasih et al. under 35 U.S.C. 103 as discussed above. Hashimoto et al. is cited to teach the claimed characterized in that 
the battery module housing is formed from a first material which is a plastic (such as described in [0061] as an electrically insulating plastic), and in that
the cooling element is formed from a second material which differs from the first material and which is a metallic material, wherein the second material exhibits higher thermal conductivity than the first material (such as described in [0102] as a metal).
With regard to claim 5, independent claim 2 is obvious over Hashimoto et al. in view of Obasih et al. under 35 U.S.C. 103 as discussed above. Hashimoto et al. is cited to teach the claimed characterized in that 
the cooling element is connected to the cooling element receptacle in positively locking and/or non-positively locking fashion (as depicted in Fig. 15, the cited the cooling element 61/20 is connected to the cited cooling element receptacle inherently in positively locking and/or non-positively locking fashion).
With regard to claim 6, independent claim 2 is obvious over Hashimoto et al. in view of Obasih et al. under 35 U.S.C. 103 as discussed above. Hashimoto et al. is cited to teach the claimed characterized in that 
a sealing element is arranged between the cooling element and the cooling element receptacle (see [0075] teaching use of an additional electrically insulating film between the battery assembly and the cooling plate which would provide for the claimed sealing element arranged between, of physically intermittent, a portion of the cited cooling element 61/20 and a portion of the cited cooling element receptacle most towards the first housing wall at component 19b).
With regard to claim 8, independent claim 2 is obvious over Hashimoto et al. in view of Obasih et al. under 35 U.S.C. 103 as discussed above. Hashimoto et al. is cited to teach the claimed characterized in that 
the compensation element comprises a thermally conductive adhesive (see Fig. 15 depicting the cited compensation element 12 physically adhering to the cooling element 61 and battery assembly 5, see [0075]).
With regard to claim 9, independent claim 2 is obvious over Hashimoto et al. in view of Obasih et al. under 35 U.S.C. 103 as discussed above. Hashimoto et al. is cited to teach the claimed characterized in that
the compensation element forms an interior space which can be filled with a fluid (the cited compensation element 12 is cited to read on the claimed forms an interior space because it is depicted in Fig. 15 as sealing the open side of case 16 which forms an interior space which is structurally capable of and is disclosed in [0085]
With regard to claim 10, independent claim 2 is obvious over Hashimoto et al. in view of Obasih et al. under 35 U.S.C. 103 as discussed above. Hashimoto et al. is cited to teach the claimed characterized in that
the cooling element has at least one cooling fin (see [0102] teaching “radiating fins”).
With regard to claim 11, independent claim 2 is obvious over Hashimoto et al. in view of Obasih et al. under 35 U.S.C. 103 as discussed above. Hashimoto et al. is cited to teach the claimed characterized in that
a compressing element presses together the multiplicity of battery cells arranged in the interior space of the battery module housing (such as components 3 and 4 depicted in Fig. 5).
With regard to claim 17, independent claim 2 is obvious over Hashimoto et al. in view of Obasih et al. under 35 U.S.C. 103 as discussed above. Hashimoto et al. is cited to teach the claimed characterized in that
the cooling element is connected to the cooling element receptacle in positively locking fashion by clipped connection (such as depicted in Fig. 4 cited to read on the claimed clipped connection because fasteners 44 and slots 51 interlock to hold fastening members 4 and bars 50 physically together).
With regard to claim 17, independent claim 2 is obvious over Hashimoto et al. in view of Obasih et al. under 35 U.S.C. 103 as discussed above. Hashimoto et al. is cited to teach the claimed characterized in that
the compensation element is formed from an electrically insulating material (see [0075]
With regard to claim 19, independent claim 2 is obvious over Hashimoto et al. in view of Obasih et al. under 35 U.S.C. 103 as discussed above. Hashimoto et al. is cited to teach the claimed characterized in that
the compensation element forms an interior space which is surrounded by a flexible wall and which can be filled with a fluid (the cited compensation element 12 is cited to read on the claimed forms an interior space because it is depicted in Fig. 15 as sealing the open side of case 16, the walls of case 16 having some degree of flexibility reading on the claimed surrounded by a flexible wall, which forms an interior space which is structurally capable of and is disclosed in [0085] as being filled, injected, with a fluid and dried).
With regard to claim 20, independent claim 2 is obvious over Hashimoto et al. in view of Obasih et al. under 35 U.S.C. 103 as discussed above. Hashimoto et al. is cited to teach the claimed characterized in that
a tension strap presses together the multiplicity of battery cells arranged in the interior space of the battery module housing (such as depicted in Fig. 5 and described in [0068] components 3 and 4 function to press together the cited multiplicity of battery cells 1 arranged in the cited interior space of the battery module housing which are cited to read on the claimed tension strap as they form thin strips of material surrounding the cited multiplicity of battery cells 1 to press the multiplicity of battery cells 1 together).
With regard to claim 26, independent claim 2 is obvious over Hashimoto et al. in view of Obasih et al. under 35 U.S.C. 103 as discussed above. Hashimoto et al. is cited to teach the claimed characterized in that
the first housing wall is formed integrally with at least another of the multiplicity of housing walls (such as depicted in annotated Fig. 15 above, the cited first housing wall is formed integrally with at least another of the multiplicity of housing walls such as the left and right physical barriers of case 16).
With regard to claim 28, independent claim 2 is obvious over Hashimoto et al. in view of Obasih et al. under 35 U.S.C. 103 as discussed above. Hashimoto et al. is cited to teach the claimed wherein
the compensation element separates both the cooling element and the multiplicity of battery cells from the portion of the first housing wall (as depicted in Fig. 15, the cited compensation element 12 separates the cited cooling element 61/20 from the cited portion of the first housing wall 19b and separates, or is physically intermittent a portion of the cited multiplicity of battery cells 1 from the a portion of the cited portion of the first housing wall 19b).
Claims 14, 15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. Pub. No. 2013/0004822 A1) in view of Obasih et al. (U.S. Pub. No. 2016/0093932 A1), as applied to claims 2, 4-6, 8-11, 16-20, 26, and 28 above, and in further view of Ruter et al. (U.S. Pub. No. 2014/0322582 A1).
With regard to claims 14, 15, and 24, independent claim 2 is obvious over Hashimoto et al. in view of Obasih et al. under 35 U.S.C. 103 as discussed above. Hashimoto et al. is cited to teach the claimed the compensation element comprises a thermally conductive adhesive (see Fig. 15 depicting the cited compensation element 12 physically adhering to the cooling element 61 and battery assembly 5, see [0075]).

However, the change in shape of the openings is generally an obvious design choice (see MPEP 2144.04 IV B).
Hashimoto et al. discloses the rectangular shape, depicted for the battery cells and opening, are not specifically limiting (see [0053]).
Similarly Obasih et al. teaches the shape of the battery cells and opening should correspond to each other and can be other shapes than rectangular, such as curved shapes (see [0034]).
Ruter et al. teaches a battery module (see Title) and teaches circular battery cells within a housing that also has circular openings (see Fig. 9a-b).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected a circular shape, as suggested by Ruter et al., for the shape of the openings in the first housing wall of Hashimoto et al., as modified above, because the change in the shape of the openings is an obvious design choice (see MPEP 2144.04 IV B).
Hashimoto et al., as modified above, does not teach wherein the diameter of the openings is 4 mm to 10 mm. 
However, the diameter of the openings is a result effective variable and Hashimoto et al. teaches the opening is dimensioned to be able to be closed by the cooling plate 61.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the diameter dimension of the openings in the . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4-11, 14-20, 23-26, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 16, 2021